Case 2:21-cv-10030-MCA-MAH Document 20-11 Filed 09/10/21 Page 1 of 10 PageID: 322




                          EXHIBIT K
Case 2:21-cv-10030-MCA-MAH Document 20-11 Filed 09/10/21 Page 2 of 10 PageID: 323


                                                 Trademark Trial and Appeal Board Electronic Filing System. http://estta.uspto.gov
                                                                       ESTTA Tracking number:           ESTTA920935
                                                                                     Filing date:         09/09/2018

                          IN THE UNITED STATES PATENT AND TRADEMARK OFFICE
                            BEFORE THE TRADEMARK TRIAL AND APPEAL BOARD

                                            Notice of Opposition
    Notice is hereby given that the following party opposes registration of the indicated application.

    Opposer Information
     Name                  Babco Foods International, LLC
     Granted to Date       09/08/2018
     of previous ex-
     tension
     Address               226 Jackson Street
                           Bridgewater, NJ 08807
                           UNITED STATES

     Attorney informa-     David Postolski
     tion                  Gearhart Law
                           41 river road
                           summit, NJ 07901
                           UNITED STATES
                           ustmdocket@gearhartlaw.com, david@gearhartlaw.com
                           9082730700


    Applicant Information
     Application No        87802971                          Publication date          07/10/2018
     Opposition Filing     09/09/2018                        Opposition Peri-          09/08/2018
     Date                                                    od Ends
     Applicant             Cannar, Inc.
                           3408 52nd Ave NE
                           Tacoma, WA 98422
                           UNITED STATES

    Goods/Services Affected by Opposition
     Class 030. First Use: 0 First Use In Commerce: 0
     All goods and services in the class are opposed, namely: Cake mixes, cupcake mixes; cookie mixes;
     muffin mixes; bread mixes; brownie mixes; baking mixes; Chocolate; Chocolate and chocolates;
     Chocolate bars; Chocolatecandies; Chocolate-based ready-to-eat food bars; Chocolates and chocol-
     ate basedready to eat candies and snacks

    Grounds for Opposition
     Priority and likelihood of confusion                    Trademark Act Section 2(d)

    Marks Cited by Opposer as Basis for Opposition
     U.S. Registration     2966671                           Application Date          12/31/2003
     No.
     Registration Date     07/12/2005                        Foreign Priority          NONE
Case 2:21-cv-10030-MCA-MAH Document 20-11 Filed 09/10/21 Page 3 of 10 PageID: 324


                                                       Date
     Word Mark           ANAND
     Design Mark




     Description of      NONE
     Mark
     Goods/Services      Class 029. First use: First Use: 2003/09/00 First Use In Commerce: 2003/09/00
                         Dried fruit, fruit based snacks, potatosnacks, and processed nuts
                         Class 030. First use: First Use: 2003/09/00 First Use In Commerce: 2003/09/00
                         rice based snacks and wheat based snacks

     U.S. Registration   4992483                       Application Date     10/27/2015
     No.
     Registration Date   07/05/2016                    Foreign Priority     NONE
                                                       Date
     Word Mark           ANAND
     Design Mark




     Description of      NONE
     Mark
     Goods/Services      Class 029. First use: First Use: 2013/03/00 First Use In Commerce: 2013/03/00
                         Vegetables, instant frozen; frozen vegetable based-entrees; processed fruits,
                         namely, frozen banana, coconut and jackfruit; frozen snacks, prepared meals
                         and entrees consisting of vegetables, lentilsor rice
                         Class 030. First use: First Use: 2013/03/00 First Use In Commerce: 2013/03/00
                         Frozen breads, pancakes; frozen confectionery; frozen ready to eat fruit based
                         desserts; frozen confectionery containing lentils, chickpeas or rice

     U.S. Application    87864052                      Application Date     04/05/2018
     No.
Case 2:21-cv-10030-MCA-MAH Document 20-11 Filed 09/10/21 Page 4 of 10 PageID: 325


     Registration Date   NONE                            Foreign Priority      NONE
                                                         Date
     Word Mark           ANAND
     Design Mark




     Description of      NONE
     Mark
     Goods/Services      Class 029. First use: First Use: 2013/03/01 First Use In Commerce: 2013/03/01
                         Sun-dried vegetables and chilies, driedchilies
                         Class 030. First use: First Use: 2013/03/01 First Use In Commerce: 2013/03/01
                         Brittle of peanut, seasame, puffed rice, Jaggery; Millets, whole-grain cereals,rice
                         flour sheets, Halwa made of bananaand wheat; fryums



     Attachments         78346915#TMSN.png( bytes )
                         86801225#TMSN.png( bytes )
                         87864052#TMSN.png( bytes )
                         2626BF14TMOPP_180909_FINAL.pdf(33820 bytes )

     Signature           /David Postolski/
     Name                David Postolski
     Date                09/09/2018
Case 2:21-cv-10030-MCA-MAH Document 20-11 Filed 09/10/21 Page 5 of 10 PageID: 326




          IN THE UNITED STATES PATENT AND TRADEMARK OFFICE
            BEFORE THE TRADEMARK TRIAL AND APPEAL BOARD


   Babco Foods International                                    :
                                                      :
                                                      :
                       Opposer,                                 :
                                                      :
                                                      :      Opposition No. _______________
   v.                                                 :      Serial No. 87802971


                                                      :
                                                      :
   Cannar, Inc.                                       :
                                                      :
                       Applicant.                     :


   ________________________________________________________________________



                               NOTICE OF OPPOSITION


                  1.    In the matter of the application for registration of Serial No.

         87802971 in standard character form by Cannar, Inc. (Applicant) of 3408 52nd Ave

         NE Tacoma Washington 98422 on the Principal Register of the Trademark Act of

         1946, as a trademark for “cake mixes, cupcake mixes; cookie mixes; muffin mixes;

         bread mixes; brownie mixes; baking mixes; Chocolate; Chocolate and chocolates;

         Chocolate bars; Chocolate candies; Chocolate-based ready-to-eat food bars;

         Chocolates and chocolate based ready to eat candies and snacks” in International

         Class 30; Babco Foods International (“Opposer” of 226 Jackson Street Bridgewater

         NEW JERSEY 08807 believes they will be damaged by registration of said marks

         and, therefore, opposes Applicant’s registration.

                                               1
Case 2:21-cv-10030-MCA-MAH Document 20-11 Filed 09/10/21 Page 6 of 10 PageID: 327




         As ground for this Opposition, Opposer respectfully alleges the following:

      2. Opposer provides goods in many different classes, including in Class 30: rice based

         snacks and wheat based snacks; Frozen breads, pancakes; frozen confectionery;

         frozen ready to eat fruit based desserts; frozen confectionery containing lentils,

         chickpeas or rice; Brittle of peanut, sesame, puffed rice, Jaggery; Millets, whole-

         grain cereals, rice flour sheets, Halwa made of banana and wheat; fryums

      3. Opposer is the owner of U.S. Trademark Registration No. 2966671, ANAND in

         standard character form, registered on December 31, 2003 on the principal

         register for “Dried fruit, fruit based snacks, potato snacks, and processed nuts” in

         International Class 29 and “rice based snacks and wheat based snacks” in

         International Class 30, which was originally filed as a 1A (“in use”) trademark

         application on July 12, 2005 having a date of first use of September 2003 and

         first use in interstate commerce of September 2003.

      4. Opposer is the owner of U.S. Trademark Registration No. 4992483, ANAND in

         standard character form, registered on July 5, 2016 on the principal register for

         “Vegetables, instant frozen; frozen vegetable based-entrees; processed fruits,

         namely, frozen banana, coconut and jackfruit; frozen snacks, prepared meals and

         entrees consisting of vegetables, lentils or rice” in International Class 29 and

         “Frozen breads, pancakes; frozen confectionery; frozen ready to eat fruit based

         desserts; frozen confectionery containing lentils, chickpeas or rice” in International

         Class 30, which was originally filed as a 1A (“in use”) trademark application on

         October 27, 2015 having a date of first use of March 2013 and first use in

         interstate commerce of March 2013.


                                               2
Case 2:21-cv-10030-MCA-MAH Document 20-11 Filed 09/10/21 Page 7 of 10 PageID: 328




      5. Opposer is the owner of U.S. Trademark Application No. 87864052, ANAND in

         standard character form, on the principal register for “Sun-dried vegetables and

         chilies, dried chilies” in International Class 29 and “Brittle of peanut, sesame, puffed

         rice, Jaggery; Millets, whole-grain cereals, rice flour sheets, Halwa made of banana

         and wheat; fryums” in International Class 30, which was originally filed as a 1A

         (“in use”) trademark application on April 5, 2018 having a date of first use of

         March 1, 2003 and first use in interstate commerce of March 1, 2003.

      6. Opposer      is   further     the    owner      of    the    website      located     at

         https://www.babcofoods.com/ that was made public and went live prior to the

         filing of Opposer’s trademark application, and the product website has

         continuously advertised the aforementioned goods nationwide under the

         trademark ANAND.

      1. Applicant is the owner of a Section 1B (“intent to use”) application for

         registration on the Principal Register of the standard character mark ANANDA

         as a trademark for “cake mixes, cupcake mixes; cookie mixes; muffin mixes; bread

         mixes; brownie mixes; baking mixes; Chocolate; Chocolate and chocolates;

         Chocolate bars; Chocolate candies; Chocolate-based ready-to-eat food bars;

         Chocolates and chocolate based ready to eat candies and snacks” in International

         Class 30, which bears U.S. Trademark Serial No. 87802971, which was filed on

         February 19, 2018 and approved for publication on June 20, 2018 and

         published for opposition on July 10, 2018.

      2. Upon information and belief, Applicant does not have use in commerce in the

         United States that Opposer can ascertain for said mark.


                                                3
Case 2:21-cv-10030-MCA-MAH Document 20-11 Filed 09/10/21 Page 8 of 10 PageID: 329




      3. Upon information and belief, Applicant was aware of Opposer’s goods, logos

         and marks before filing a trademark application for a mark for confusingly

         similar goods in the identical class in the United States due to Opposer’s

         common law use in commerce in the United States.

      4. Opposer has spent a great effort in promoting and advertising goods bearing its

         trademarks, has enjoyed significant sales of products bearing these trademarks,

         and has obtained significant income from sales due to the products and

         associated business bearing these trademarks.

      5. The goods described in Applicant’s trademark application is confusingly

         similar to and directly compete with the goods in which Opposer has used, is

         currently using, and intends to continue using its trademarks.

      6. Applicant’s trademark, if registered, would be injurious to Opposer. Consumers

         would be confused due to the confusingly similar overlap and identical nature

         of the goods provided under Opposer’s marks and Applicant’s proposed mark,

         and the common channels of commerce shared by Applicant and Opposer. Such

         confusion would result in the belief that the goods offered by the Applicant are

         endorsed or sponsored by Opposer or that Applicant utilizes Opposer’s goods.

         The goods specified in Applicant’s application for registration and Opposer’s

         goods would be provided in the same class of customers and would be

         advertised in the same channels of trade.

      7. Through its use of its logos and marks in interstate commerce and advertising,

         Opposer has built up valuable goodwill in its marks, and, as a result, consumers

         have recognized and identified goods bearing these trademarks as being the

         goods of the Opposer. If Applicant's mark is permitted to be registered on the
                                             4
Case 2:21-cv-10030-MCA-MAH Document 20-11 Filed 09/10/21 Page 9 of 10 PageID: 330




         Principal Register, Opposer’s goodwill will be damaged because of the strong

         likelihood of confusion that will result, and in fact may have already resulted, in

         the minds of consumers purchasing Applicant's goods that they originated with,

         or were endorsed by Opposer, or involve products produced by Opposer.

      8. For at least these reasons, Applicant is not entitled to the registration for Serial

         No. 87802971 for the goods specified herein.

      9. For at least these reasons, Opposer believes that it would be materially damaged

         if Applicant’s mark is allowed to register, and therefore, prays that registration

         of Serial No.’s 87802971 be refused and this Opposition be sustained.




                                       Respectfully submitted,

   September 9, 2018                     /David Postolski/

                                       David Postolski, Esq.
                                       Gearhart Law, LLC
                                       41 River Road
                                       Summit, New Jersey 07901
                                       Telephone: (908) 273-0700
                                       Fax: (908) 273-0711
                                       Email: david@gearhartlaw.com


                                        ATTORNEY FOR
                                        BABCO FOODS INTERNATIONAL




                                               5
Case 2:21-cv-10030-MCA-MAH Document 20-11 Filed 09/10/21 Page 10 of 10 PageID: 331



                             CERTIFICATE OF SERVICE

   I hereby certify that the foregoing NOTICE OF OPPOSITION was served on Counsel for
   Applicant by first class mail and email at the address below:



   MICHAEL G. ATKINS
   ATKINS INTELLECTUAL PROPERTY, PLLC
   113 CHERRY STREET #18483
   SEATTLE, WASHINGTON UNITED STATES 98104-2205
   mike@atkinsip.com


   Date: September 9, 2018            By: ____/David D. Postolski_____________

                                                  (David Postolski)




                                           6
